844 DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/2022 has been entered.
 
Response to Amendment

This office action is responsive to amendment filed on 08/24/2022. The Examiner has acknowledged the amended claims 1 and 10, have been amended, claims 4-6 and 13-15 have been canceled, New claims 19-20 have been added. Claims 1-3, 7-12 and 16-20 have been presented for examination and are rejected.

Response to Arguments

Applicant's argument, filed on August 24th, 2022 has been entered and carefully considered.
Applicant's arguments filed on August 24th, 2022 with respect to claims -3, 7-12 and 16-18 have been considered but are moot in view of the new ground of rejection necessitated by Applicant's amendment.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 7-9, 10-11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Olarig et al. (US 20180336144 hereinafter Olarig)in view of Georgiou et al. (US 20120082171 hereinafter Georgiou) further in view of Bshara et al.  (US 10075524 hereinafter Bshara).

With respect to claims 1 and 10, Olarig teaches an automotive data storage system disposed in a vehicle (Olarig, see FIG. 1 and paragraphs [0013, 0032, 0040] to provide a data storage device for automotive applications. A vehicle in which the data storage device 100 is installed can send a trigger signal to the data storage device 110 via the network interface connector 120), the system comprising:
a packet network, comprising multiple electronic subsystems that are configured to generate data during operation of the vehicle (Olarig, see paragraphs [0025, 0038] the vehicle-specific data may be internally generated by the data storage device using a peripheral device or an integrated sensor. Paragraph [0046, 0052 ] further discloses sensor devices of the vehicle can capture vehicle-specific sensor data and provide the captured data to the data storage device 100. The control logic of the data storage device processes the incoming Ethernet packets to generate a video stream (303) and insert a time stamp to the video stream (304). This process continues until a chunk of the video stream is ready to be stored in the data storage device), 
the electronic subsystems being deployed at different locations in the vehicle and being indirectly coupled to one another via network links and one or more network switches (Olarig, see paragraphs FIG. 2 and paragraphs [0018, 0023, 0049-0051] the data storage and retention system 200 includes a network switch 210 having a plurality of switch ports 251, a data storage device 100, and a video camera 250. The network switch 210 includes a CPU 212 and an Ethernet switch 215. The video camera 250 can establish an Ethernet link to the network switch 210 for store data in the data storage device 100. The CPU 212 of the network switch 210 can process the received data from the video camera 250 as well as other peripheral devices of the vehicle and store the processed data in the non-volatile storage of the data storage device 100 in real-time. The stored data in the data storage device 100 can be retrieved and reviewed later for investigation or leisure purposes); and 
at least one centralized storage device that is installed in the vehicle(Olarig, see FIG. 2 and  paragraphs [0040, 0043] a vehicle in which the data storage device 100 (i.e. part of The data storage and retention system 200 which is interpreted as equivalent to centralized storage) is installed can send a trigger signal to the data storage device 110 via the network interface connector 120 indicating an occurrence of certain events such as an airbag deployment, a sensor trigger, a power loss due to water submersion or a fire due to a crash using various sensors (e.g., an accelerometer and a gyroscope) equipped in the vehicle. The data storage and retention system 200 (interpreted as equivalent to centralized storage) includes a network switch 210 having a plurality of switch ports 251, a data storage device 100, and a video camera 250), and 
is coupled to the packet network (Olarig, see FIG. 2 and the network switch 210 includes a CPU 212 and an Ethernet switch 215. Paragraph [0052] further discloses the data storage device may be an Ethernet-attached SSD, and the data may be transferred in Ethernet packets (i.e., data storage device 100 coupled to network switch 210 including an Ethernet switch 215 which is interpreted as equivalent to packet network). The control logic of the data storage device processes the incoming Ethernet packets to generate a video stream (303) and insert a time stamp to the video stream (304). This process continues until a chunk of the video stream is ready to be stored in the data storage device), the centralized storage device comprising:
Olarig  yet fails to explicitly disclose a storage medium that supports a bus storage protocol specified for storage over a local computer bus; and 
a protocol converter, which is fabricated with the storage medium in a single Integrated Circuit (IC) die, or in separate IC dies packaged in a single device package, the protocol converter configured to receive from the electronic subsystems, over the packet network, write commands for storing the data,
 to translate the write commands into commands of the bus storage protocol, and to store the data in the storage medium in accordance with the bus storage protocol.
However, Georgiou discloses a storage medium that supports a bus storage protocol specified for storage over a local computer bus (Georgiou, see FIGS 8-10 and paragraphs [0010, 0056] a local processor bus (PLB) 21. All elements in the protocol converter chip 350 are interconnected via the crossbar switch 220 which specifically interconnects processor clusters 200, shared memory blocks 215, and network protocol layer hardware assist devices or embedded MAC interfaces 175, 185. When implemented as an embedded macro in an SoC (such as described herein with respect to FIGS. 8-10), the crossbar switch 220 is, in turn, connected to an SoC processor local bus 210 or external system bus 223 (for example, a PCI or PCI-X, etc.) by means of a bridge macro (bus) 224 or, directly attached. The bridge can be adapted to accommodate different speeds, bus widths, signals, and signaling protocols. In the macro SoC implementation, the advantage of a standard interface between the protocol converter macro 350 and the embedded processor local bus 210); and 
a protocol converter, which is fabricated with the storage medium in a single Integrated Circuit (IC) die, or in separate IC dies packaged in a single device package, the protocol converter configured to receive from the electronic subsystems, over the packet network (Georgiou, see paragraphs [0031-0036] as a single chip or as an embedded macro, the protocol converter comprises one or more processor core assemblies, each comprising two or more microprocessor devices capable of performing operations to implement protocol conversion capability; a local storage device associated with said two or more microprocessor devices for storing at least one of data and instructions in each processor core assembly; one or more configurable interface devices enabling receipt and transmission of communications packets according to one or more communications protocols; and an interconnect means for enabling communication between said two or more microprocessor devices and the interface devices. Paragraph [0036] further discloses the single chip protocol converter integrated circuit (IC) or SoC protocol conversion macro core implementation utilizes a multi-threading, pipeline, multi-processor core embedded with sufficient local memory, control logic, collect and work queues, a crossbar switch or other switching subsystem, protocol control, interfaces, and bus bridge I/O functions in a single chip design. By incorporating a standard bus bridge I/O function to a System-on-Chip (SoC) local bus, … the SoC embedded protocol converter macro or single chip protocol converter of the invention apply to many applications from SAN networks, Servers, Home networks, Automobile networks), 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teaching of Olarig with the teaching of Georgiou provide the method for a single chip protocol converter integrated circuit (IC)/SoC IC such as single chip protocol converter IC for use in SAN networks, servers, home networks, automobile networks, industrial and telecommunication fields. Thus, advantageously, the single ship protocol converter and embedded macro design includes a means to scale SoC type designs to much higher protocol speeds, and includes the capability of incorporating a larger number of processors within an SoC implementation, where the combination of elements according to known methods would yield a predictable result (Georgiou, see paragraph [0037]).
Olarig-Georgiou yet fails to explicitly disclose write commands for storing the data, 
to translate the write commands into commands of the bus storage protocol, and to store the data in the storage medium in accordance with the bus storage protocol.
However, Bshara discloses write commands for storing the data (Bshara, see Col. 15, lines 30-35, storage device protocols are standardized, and include, for example NVMe, SCSI, SATA, PATA, and the like. Storage device protocols are proprietary and/or customized. The processor 616 may provide translation of network packets received by the network card 612 to a storage device protocol. Col.  18, Lines 59-65,discloses  provide centralized management of the logical disks represented by each storage bridge device 712 for each remote storage server 710, 720, as well as assignment of logical disks to the host device 602, or other host devices. Col. 23, lines 19-30, further discloses At step 1008, the storage adapter device may transmit the second request to the remote storage device. The storage adapter device may, for example, transmit a network packet including the second request. The network packet may be addressed to the remote storage device, and/or a computing system that is hosting the remote storage device. The storage adapter device may further receive a response from the remote storage device. For example, the remote storage device may transmit an acknowledgement to indicate that a write transaction completed successfully), 
to translate the write commands into commands of the bus storage protocol, and to store the data in the storage medium in accordance with the bus storage protocol (Bshara, see Col. 2, lines 44-54, Col. 3, lines 1-4, the host interface is configured to communicate with a host device, using a local bus protocol. The network interface is configured to communicate with a network, using a network protocol. In various implementations, the storage adapter device may be able to accept, from the host device, read and write transactions directed to remote storage devices. The storage adapter device may further be configured to translate the read and write transactions from the local bus protocol to the network protocol. FIG. 10 and Col. 22, lines 15-21, further discloses At step 1002 of FIG. 10, the storage adapter device may receive a first request from a host device. This first request may be a request to access a local storage device. This first request may be, for example, a request to read data from a storage device, or a request to write data to a storage device).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teaching of Olarig-Georgiou with the teaching of Bshara provide the method for the centralized storage device that has network interface that communicates with network using network protocol, and bus storage protocol via bus interface that communicates with set of storage devices using storage device protocol. The network protocol including Transmission Control Protocol/Internet Protocol (TCP/IP), Non-Volatile Memory Express (NVMe) over fabric (NVMf), and Remote Direct Memory Access (RDMA) improve overall performance of computing system that is configured to access remote storage devices, where the combination of elements according to known methods would yield a predictable result (Bshara, see Col. 8, lines 9-13).

With respect to claims 2 and 11, Olarig-Georgiou-Bshara teaches the automotive data storage system, wherein at least one of the electronic subsystems comprises a sensor disposed in the vehicle (Olarig, see paragraphs [0025, 0040, 0046] further discloses sensor devices of the vehicle can capture vehicle-specific sensor data and provide the captured data to the data storage device 100). 

With respect to claims 7 and 16, Olarig-Georgiou-Bshara teaches the automotive data storage system, wherein the centralized storage device is configured to receive the write commands from the electronic subsystems in accordance with a Non Volatile Memory express over Fabrics (NVMe-oF) protocol (Olarig, see paragraphs [0032-0033] the non-volatile storage 113 is disposed on the housing 110. In some embodiments, the non-volatile storage 113 includes at least one nonvolatile memory.  Paragraphs [0052, 0057, 0065], further discloses the data storage device may be an Ethernet-attached solid-state drive (SSD) compatible with the NVMe-oF standard). 

With respect to claims 8 and 17, Olarig-Georgiou-Bshara teaches the automotive data storage system, wherein the electronic subsystems are further configured to send over the packet network, in accordance with the network storage protocol, read commands that retrieve data from the centralized storage device, and wherein the centralized storage device is configured to provide the retrieved data to the electronic subsystems in response to the read commands (Olarig, see paragraphs [0034-0036] the network and storage related operations are operations related to accessing the non-volatile storage 113. For example, network-related operations may include managing a physical network interface and operating a network stack to process packets received from and transmitted to the network. The storage-related operations may include receiving/transmitting commands/data according to a storage protocol encapsulated within a network protocol and/or receiving/transmitting commands/data through an expansion bus. In addition, storage-related operations may include accessing and/or managing the non-volatile storage 113 within the data storage device 100, such as reading and writing data, managing the non-volatile storage 113. The control logic 111 is configured to terminate one or more storage protocols and one or more network protocols). 

With respect to claims 9 and 18, Olarig-Georgiou-Bshara teaches the automotive data storage system, wherein the centralized storage device comprises at least two separate storage media, and is configured to store respective copies of at least some of the data in the separate storage media using a redundant storage scheme (Olarig, see FIG. 2 and paragraph [0043] 0043] FIG. 2 shows data storage and retention system. The data storage and retention system 200 includes a network switch 210 having a plurality of switch ports 251, a data storage device 100, and a video camera 250. The network switch 210 includes a CPU 212 and an Ethernet switch 215. The video camera 250 can establish an Ethernet link to the network switch 210 for store data in the data storage device 100. Although FIG. 1 shows only one data storage device 100 and only one video camera 250, it is noted that any number of data storage devices 100 and video cameras 250 may be connected to the network switch 210. The number of switch ports 251 may correspond to an application. For example, for a single video camera and a single data storage device configuration, the network switch 210 can have two switch ports 251. The lower the number of switch ports 251, the more power-efficient the data storage and retention system 200 and the smaller the physical size of the data storage and retention system 200). 


Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Olarig et al. (US 20180336144 hereinafter Olarig) in view of Georgiou et al. (US 20120082171 hereinafter Georgiou)  in view of Bshara et al.  (US 10075524 hereinafter Bshara) further in view of Troia (US 20190286607 hereinafter Troia).

With respect to claims 3 and 12, Olarig-Georgiou-Bshara teaches the automotive data storage system, yet fails to explicitly disclose wherein the electronic subsystems comprise at least one of an Advanced Driver-Assistance System (ADAS), a Telematics Control Unit (TCU), an Infotainment system, an Electronics Control Unit (ECU) and a central computer of the vehicle.
However, Troia discloses wherein the electronic subsystems comprise at least one of an Advanced Driver-Assistance System (ADAS), a Telematics Control Unit (TCU), an Infotainment system (Troia, see paragraph [0010-0011] The PCIe bus and/or the storage device can be used to facilitate communications among the vehicle application boards, such as a circuit board having components implementing a function of an advanced driver assistance system ( ADAS), an infotainment system, an engine control, a camera, etc.), an Electronics Control Unit (ECU) and a central computer of the vehicle.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teaching of Olarig-Georgiou-Bshara with the teaching of Troia provide the method for implementing application boards in a vehicle. The vehicle facilitates integration of processing of a memory, increases processing speed and memory transfer rate, reduces latency and power usage and implements multiple physical functions to reduce cost and increase flexibility in accommodating a varying number of application boards to be connected for shared access to the storage device. The vehicle upgrades software/firmware of the application boards to extend capabilities to provide services based on communications and/or collaborations with additional peripherals and/or boards so as to optimize cost of the application boards through sharing of an unused storage capability of a single device among the application boards connected to the PCI-e bus, where the combination of elements according to known methods would yield a predictable result (Troia, paragraph [0004-0005, 0010]).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Olarig et al. (US 20180336144 hereinafter Olarig) in view of Georgiou et al. (US 20120082171 hereinafter Georgiou)  in view of Bshara et al.  (US 10075524 hereinafter Bshara) further in view of Jenkins et al. (US 20120248569 hereinafter Jenkins).

With respect to claims 19 and 20, Olarig-Georgiou-Bshara teaches the automotive data storage system, wherein the protocol converter is fabricated in the separate IC dies (Georgiou, see paragraphs [0031, 0058, 0065] there is provided an effective protocol converter on a single semiconductor chip or as a single chip embedded protocol converter macro for use in SoC type design, the single chip or embedded SoC macro implementation capable of converting one communication protocol to a separate, new communication protocol, and/or capable of converting one communication protocol version level to another communication protocol version level. For example, the SoC embedded protocol converter macro or single chip protocol converter are configurable for converting packets from one protocol version level. Paragraph [0078] further discloses the Protocol Converter can be implemented as a standalone integrated circuit chip on a separate semiconductor substrate, or embedded as a macro in a SoC type design, FPGA, DSP, etc. ), and yet fails to explicitly disclose wherein the separate IC dies are connected by an interposer. 
However, Jenkins discloses wherein the separate IC dies are connected by an interposer (Jenkins, see paragraphs [0032, 0038-0049] Semiconductor dice 201 may be interconnected to interposer 210 with internal interconnect structures 205). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teaching of Olarig-Georgiou-Bshara with the teaching of Jenkins provide the method for implementing the separate IC dies that are external interconnect structures couple the interposer to external device. Thus, ensures no interconnect overhead is consumed, mitigates return loss and/or enhances frequency response by use of T-coil network. Eliminates need to use pins or interconnects since single interconnect already assigned to input, output or input/output is used since capacitor of T-coil network has one plate on semiconductor die and another plate on interposer with gap between plates, where the combination of elements according to known methods would yield a predictable result (Jenkins, see paragraph [0024]).

Conclusion
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes: 
PG. Pub. US 20050021874 Single Chip Protocol Converter Integrated Circuit For E.g. Server, Has Processor With Core Assemblies, Each Having Microprocessor Devices, Where Packet Conversion Is Done Entirely Within Integrated Circuit Chip By Circuit. 
PG. Pub. US 20200026687 Method For Pushing Point In Time To Backend Object Storage For Distributed Storage System Used For Cloud Burst Or Follow Sun Configuration, Involves Indicating That Sub Data Center Is Active Data Center To Sub Data Center. 
PG. Pub. US 20140215491 Packet Distribution Method For Vehicular Network Environment Used In E.g. Automobile Manufacturers And Designers, Involves Sending Packet Associated With Data To Access Point. 
PG. Pub. US 20190004737 Storage Device, Such As Solid State Drive For Computer System For Storing Data, Comprises Non-volatile Storage Media, Where Controller Is Provided To Receive Object Definition Command From Host For Identifying Data Objects.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KASSA whose telephone number is (571)270-0567.  The examiner can normally be reached on Monday -Friday 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 517-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

09/16/2022



/ELIZABETH KASSA/Examiner, Art Unit 2457                                                                        
 
/YVES DALENCOURT/Primary Examiner, Art Unit 2457